Citation Nr: 1415228	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  09-14 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for skin cancer, to include as due to ionizing radiation exposure.  
		

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from May 1946 to July 1949.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  During the current appeal, the Veteran testified before a Decision Review Officer (DRO) at the RO in June 2009 and before the undersigned Veterans Law Judge in July 2010.  Transcripts of both hearings are of record.  

This appeal was remanded by the Board in August 2010 and April 2012 for further development and is now ready for disposition.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation while serving in Hiroshima, Japan, from November 1946 to August 1948. 

2. Skin cancer was not shown in service or for many years thereafter, and is unrelated to active duty service or to exposure to ionizing radiation.


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by service, and not related to service or to ionizing radiation exposure.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309, 3.311 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records, service personnel records, and all available VA outpatient treatment records.  Also, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

In the context of a claim for a disorder that may be due to ionizing radiation exposure, VA is required to follow the steps set forth in 38 C.F.R. § 3.311, which include taking the necessary steps to ascertain the Veteran's estimated radiological dose as well as referring all requisite information to the Under Secretary for Benefits for an opinion as to whether the Veteran's disorder may be attributable to such exposure.  In this case, an opinion from the Under Secretary for Benefits was acquired in May 2012, and is sufficient for adjudication purposes.  

The Board acknowledges that a VA medical opinion was not obtained regarding the relationship between his skin cancer and active duty service.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).

A remand for VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory or generalized statement is provided by the veteran, in which case an examination may not be required).  Here, the Board has determined that the Veteran's skin cancer was not shown in service or for many years later and, without such evidence, a VA examiner would be substantially unable to provide a meaningful opinion.  Moreover, in following the development steps set forth in 38 C.F.R. § 3.311 for radiogenic diseases, a separate opinion from a VA examiner is not necessary regarding the impact of the Veteran's radiation exposure.

Next, the Veteran was afforded a hearing before the undersigned Veterans Law Judge in July 2010 and before a Decision Review Officer (DRO) at the RO in June 2009.  The hearings complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, in both cases, the Veteran was specifically asked about the nature of his service in Japan, and about the symptoms he has experienced since that time.   

Finally, it is reiterated that this appeal was remanded by the Board in August 2010 and April 2012 for further development.  In the August 2010 Remand, the Board instructed the RO to acquire the most recent VA treatment records for the Veteran's skin cancer.  In the April 2012 Remand, the Board instructed the RO to obtain an opinion from the Under Secretary for Benefits regarding the impact of his ionizing radiation exposure on his skin cancer.  

The Board is now satisfied there was substantial compliance with these Remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the RO determined that no additional VA treatment records were available, and an opinion from the Under Secretary for Benefits was acquired in April 2012.  After the required development was completed, this issue was readjudicated, and the Veteran was sent a supplemental statement of the case, most recently in March 2013.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is claiming entitlement to service connection for skin cancer, which he asserts is due to ionizing radiation exposure.  According to a radiation exposure questionnaire he completed in July 2009, he believed that such exposure occurred while he was stationed at Hiroshima, Japan, from November 1946 to August 1948.  It is well known that an atomic bomb was detonated over Hiroshima on August 6, 1945, and he stated at his hearing before the Board in July 2010 that his duties brought him within a half of a mile of the detonation point.  

Establishing service connection for a disorder on the basis of exposure to ionizing radiation during service can be shown in two different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, a radiation-exposed veteran may be presumptively service-connected for any of the specific diseases listed in 38 C.F.R. § 3.309(d), which encompass a variety of different forms of cancer.

Under this section, a "radiation-exposed veteran" is one who participated in a radiation-risk activity which, by definition, means the onsite participation in a test, or within six months of the test, involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki following World War II, or presence at other certain specified sites.  38 C.F.R. § 3.309(d)(3) (2013).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.

If the requirements for presumptive service connection under 38 C.F.R. § 3.309(d)(3) are not met, service connection may also be established if the evidence shows the existence of any other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2) (2013) or other claimed diseases considered to be radiogenic through a showing of competent scientific or medical evidence.  38 C.F.R. § 3.311(b)(4) (2013).

When it has been determined that: (1) a veteran has been exposed to ionizing radiation; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c) (2013).

When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary for Health.  38 C.F.R. §§ 3.311(b), (c)(1) (2013).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1) (2013).

As to whether service connection may be warranted on a presumptive basis, the Veteran's service personnel records corroborate his statements that he was stationed in Japan, and the Board will accept that he was in Hiroshima for at least some period of time.  However, in order to be considered a "radiation-exposed veteran," such service in Hiroshima must be from August 6, 1945 to July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii)(B) (2013).  In this case, the Veteran stated in his radiation questionnaire that he was not present in Hiroshima until November 1946.  Therefore, he is not a "radiation-exposed veteran" for purposes of 38 C.F.R. § 3.309(d) (2013).  

Moreover, even if the Veteran had met the requirements of  38 C.F.R. § 3.309(d), and could be considered a "radiation-exposed veteran," service connection would also not be warranted on a presumptive basis, as skin cancer is not one of the specific disorders that may be service connected under this section.  Therefore, service connection is not warranted on this basis.  

Service connection on a presumptive basis having not been established, the Board next considers whether service connection is warranted as a radiogenic disease under 38 C.F.R. § 3.311 (2013).  Skin cancer may be considered a radiogenic disease for purposes of this section, as 38 C.F.R. § 3.311(b)(2)(xxiv) (2013) establishes that any form of cancer will be considered as such.

Thus, the salient question is whether it is at least as likely as not that the Veteran skin cancer is attributable to the amount of exposure he received while stationed in Japan.  However, based on the nature, circumstances and extent of his ionizing radiation exposure, the Board is able to conclude that his skin cancer is less likely than not related to such exposure.  

In so concluding, the Board relies upon a May 2012 opinion provided by the Under Secretary for Benefits in accordance with 38 C.F.R. § 3.311(c) (2013), which concluded that there was "no real possibility" that the Veteran's skin cancer was attributable to his ionizing radiation exposure.  In so concluding, the Under Secretary for Benefits relied heavily on an analysis provided by the Director of the VA Environmental Health Program in May 2012.  This analysis noted that the Veteran was not a participant in the "post-occupation forces" as was defined by the relevant regulations.  However, even when applying the maximum possible dose for occupying forces in Hiroshima as provided by the Defense Threat Reduction Agency, his estimated total dose was no more than 1 rem.  According to the Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Health (NIOSH), the possibility that the Veteran's skin cancer was attributable to ionizing radiation exposure less than 1 percent, given the amount of exposure and given that his initial diagnosis of skin cancer was 63 years after his exposure.  

Therefore, as the Veteran's skin cancer is not a disorder that may be presumed related to his service in Hiroshima, Japan, service connection is not warranted under 38 C.F.R. § 3.309(d) (2013).  Moreover, although skin cancer is a radiogenic disease, service connection is also not warranted under 38 C.F.R. § 3.311, as the information provided by the Under Secretary for Benefits establishes that it is very unlikely that the Veteran's skin cancer is attributable to even the worst-case scenario of exposure.  As such, service connection is not warranted based on ionizing radiation exposure.

Next, although it has been the Veteran's primary assertion that his skin cancer is attributable to his ionizing radiation exposure, he is nevertheless not precluded from establishing service connection with proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While skin cancer is not one such disease, continuity of symptoms is a factor that may be considered when determining whether a causal relationship between the disorder and active duty service exists.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In this case, the Board determines that service connection for skin cancer as a direct consequence of active duty service is not warranted based on the evidence of record.  First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to a skin disorder while in service.  Significantly, the Veteran's separation physical examination in May 1949 fails to document any complaints of, or observed symptoms related to, a skin disorder of any sort.  
In fact, the post-service evidence does not indicate that the Veteran was diagnosed with skin cancer until a skin biopsy in June 2010 revealed a squamous cell carcinoma on his scalp.  The Board emphasizes that this first indication of skin cancer was approximately 63 years after he left active duty.  Even though service connection for a disorder such as this may not be shown simply based on continuity of symptoms, see Walker, 708 F.3d at 1331, such a large gap in treatment also weighs against the Veteran's claim that his skin cancer is related to service.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty, despite his contentions to the contrary.  
Specifically, there is no clinical evidence to suggest that his skin cancer is related to service, nor has any medical professional suggested that such a relationship exists.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his skin cancer to his active service-including in particular his statement from December 2009, where he attributed his skin cancer to sun exposure while serving in Japan.  In this regard, the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of skin cancer.  See Jandreau, 492 F.3d at 1377, n.4. Because skin cancer is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's skin cancer are found to lack competency.  Moreover, even if the Board were to conclude that the Veteran was subjected to an unusual amount of sun exposure while on active duty (which is not supported by the evidence), he is not competent to assert that his skin cancer resulted from such sun exposure.  

The Board also notes the Veteran's assertion at his hearing before the Board that he has been experiencing skin symptoms for many years.  While the Veteran is not competent to diagnose skin cancer, he is competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.

However, the Veteran's assertions of skin lesions (cancerous or otherwise) were not clinically observed for many years after active duty service.  In fact, in evaluations in November 2008 and July 2009, his skin was normal.  Therefore, despite his assertions of skin lesions since service, there is insufficient evidence for the Board to conclude that such lesions were cancerous, or that the skin cancer diagnosed in 2010 is related to service.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against thus service connection claim.  There is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for skin cancer, to include as due to ionizing radiation exposure, is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


